Exhibit 10.1
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
[ex10-1pg1.jpg]

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


ADVANCED DEVELOPMENT OF RECOMBINANT INFLUENZA VACCINE PRODUCTS AND MANUFACTURING
CAPABILITIES FOR PANDEMIC PREPAREDNESS


SECTION B—SUPPLIES OR SERVICES AND PRICES/COSTS


For the purposes of this contract, the U.S. is defined as the fifty states, the
District of Columbia, Puerto Rico and all U.S. territories. The terms
“Government” and “USG” are collectively defined to mean the Federal Government
of the U.S.


ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES


This project from the Department of Health and Human Services (HHS) through the
Biomedical Advanced Research and Development Authority (BARDA) within the Office
of the Assistant Secretary for Preparedness and Response (ASPR), focuses on the
advanced development of recombinant seasonal and pandemic-like influenza
vaccines utilizing hemagglutinin genes or proteins (plasmid DNA, virus-vectors,
peptides, subunit proteins and virus-like particles) towards U.S.-licensure in
exchange for a commitment to establish a rapid surge capacity for pandemic
vaccine.


ARTICLE B.2.  CONTRACT LINE ITEMS NUMBERS (CLINs)


(a)  Contract Type


This is a multiple year, cost reimbursement type contract with option periods.
This contract shall contain a Base Period, an Option Period One and an Optional
CLIN 0015. The exercise of an option shall be in accordance with FAR 52.217-9,
Option to Extend the Term of the Contract (March 2000).


(b)  Consideration and Payment (CPFF)


This is a cost plus fixed fee (CPFF) contract. In consideration for completion
of the work, described under the Base Period (CLINs 0001 through 0010) and in
accordance with the Statement of Work (Section C), the Contractor shall be paid
an amount not to exceed [* * *] of which [* * *] represents the estimated
reimbursable costs and [* * *] represents the fixed fee.


The amount currently allotted for the Base Period shall cover  a 36 month
performance period.


BASE PERIOD (36 Months)


CLIN
 
SUPPLIES/SERVICES
 
QTY/UNIT
 
EST. COST
   
FIXED FEE
   
TOTAL EST. CPFF
                             
0001
 
Product Development Plan
 
1 Job
    [* * *]       [* * *]       [* * *]      
(Milestone 1)
                                                                               
               
0002
 
Clinical Development and
 
1 Job
    [* * *]       [* * *]       [* * *]      
Regulatory Plan
                               
(Milestone 2)
                                                             
0003
 
Manufacturing Facility Plan
 
1 Job
    [* * *]       [* * *]       [* * *]      
(Milestone 3)
                                                             
0004
 
Feasibility Plan
 
1 Job
    [* * *]       [* * *]       [* * *]      
(Milestone 4)
                                                             
0005A
 
Contractor Defined Milestones -
 
1 Job
    [* * *]       [* * *]       [* * *]      
Recombinant Seasonal
                               
Influenza Vaccine Milestones
                               
(Milestone 5A)
                           



Contract No. HHSO100201100012C
2


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


0005B
 
Contractor Defined Milestones –
 
1 Job
    [* * *]       [* * *]       [* * *]      
Recombinant Pandemic
                               
Influenza Vaccine Milestones
                               
(Milestone 5B)
                                                             
0006
 
Draft Security Plan
 
[* * *]
 
[* * *]
   
[* * *]
   
[* * *]
         
 
                               
 
                                                   
0007
 
Final Security Plan
 
[* * *]
 
[* * *]
   
[* * *]
   
[* * *]
         
 
                               
 
                                                         
0008
 
Technical Progress Reports
 
36 reports of
    [* * *]       [* * *]       [* * *]      
(Including EVM) and Executive
 
each
                           
Summary
                                                             
0009
 
Draft Final Report
 
[* * *]
 
[* * *]
   
[* * *]
   
[* * *]
         
 
                               
 
                                                         
0010
 
Final Report
 
1 Report
    [* * *]       [* * *]       [* * *]  



OPTION PERIOD ONE (24 Months)


Shall the Government decide to exercise an Option Period One upon completion of
CLIN 0010, the Contractor shall provide the additional Contractor Defined
Milestones for recombinant seasonal and pandemic influenza vaccines, as stated
in the Contractor’s technical proposal dated February 04, 2011, Appendix X,
pages 1-3. In addition, the Contractor shall provide a separate timeline and
milestone plan for the additional Contractor Defined Milestones.


Optional
                         
CLIN
 
SUPPLIES/SERVICES
 
QTY/UNIT
 
EST. COST
   
FIXED FEE
   
TOTAL EST. CPFF
 
0011A
 
Additional Contractor
 
1 Job
    [* * *]       [* * *]       [* * *]      
Defined Milestones -
                               
Recombinant Seasonal
                               
Influenza Vaccine
                                                             
0011B
 
Additional Contractor
 
1 Job
    [* * *]       [* * *]       [* * *]      
Defined Milestones –
                               
Recombinant Pandemic
                               
Influenza Vaccine
                                                             
0012
 
Technical Progress Reports
 
24 reports of
    [* * *]       [* * *]       [* * *]      
(Including EVM) and
 
each
                           
Executive Summary
                                                             
0013
 
Draft Final Report
 
[* * *]
 
[* * *]
   
[* * *]
   
[* * *]
         
 
                               
 
                                                         
0014
 
Final Report
 
1 Report
    [* * *]       [* * *]       [* * *]  



OPTIONAL CLIN 0015


Shall the Government decide to exercise Optional CLIN 0015 for drug substance
manufacturing in response to a Public Health Emergency (for use under an
Emergency Use Authorization (EUA)) and/or the Government foresees to have
vaccines be placed in the Strategic National Stockpile (SNS), the Contractor
shall manufacture a recombinant seasonal, pre-pandemic or pandemic influenza
vaccine candidate.


Contract No. HHSO100201100012C
3


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


Optional
 
SUPPLIES/  
                           
CLIN
 
SERVICES
 
QTY/UNIT
 
UNIT PRICE
   
EST. COST
   
FIXED FEE
   
TOTAL EST. CPFF
 
0015
 
The Contractor shall
 
150,000/15 mcg
    [* * *]       [* * *]       [* * *]       [* * *]      
manufacture bulk
 
dose equivalents
                                   
Recombinant
 
(Bulk)**
                                   
Influenza Vaccine
                                       
candidate*
                                   



* Strain selection to be supplied by HHS.
**In the event of such an emergency, the Contracting Officer reserves the right
to increase the quantity amount in order to meet the Governments’ needs.


ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS


Notwithstanding the clause, ALLOWABLE COST AND PAYMENT and FIXED FEE,
incorporated in this contract, unless authorized in writing by the Contracting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:


 
a)
Acquisition, by purchase or lease, of any interest in real property;

 
b)
Special rearrangement or alteration of facilities;

 
c)
Purchase of lease of any item of general purpose office furniture or office
equipment regardless of dollar value; (General purpose equipment is defined as
any items of personal property which are usable for purposes other than
research, such as office equipment and furnishings, pocket calculators, etc.);

 
d)
Travel Costs;

 
e)
Consultant Costs;

 
f)
Subcontracts;

 
g)
Patient Care Costs; and

 
h)
Accountable Government Property (defined as both real and personal property with
an acquisition cost of $1,000 or more and a life expectancy of more than two
years) and “sensitive items” (defined and listed in the Contractor’s Guide of
Government Property), regardless of acquisition value.



ARTICLE B.4. ADVANCE UNDERSTANDINGS


(a)  Termination of Contract


If the Contractor fails to meet the milestones, within the specified time
periods as stated in the statement of work, the Government has the right to
terminate the contract for default, in accordance with FAR 52.249-6, Termination
(Cost-Reimbursement) (May 2004).


(c)  In Process Review


An In Process Review (IPR) will be conducted at the discretion of the Government
eighteen (18) months after contract award and prior to the exercise of Option
Period One, to discuss the progression of the milestones. Furthermore, the
Government reserves the right to revise the milestones and budget pending
program development status.


SECTION C – DESCRIPTION/SPECIFICATIONS/WORK STATEMENT


DEFINITIONS – For the purpose of this Section


“Freedom to Operate” – ensures that the commercial production, marketing and use
of the Contractor’s new product, process and service do not infringe the
intellectual property rights of others.


ARTICLE C.1. STATEMENT OF WORK


A.
PURPOSE



The purpose of this contract is to support (1) industrial, advanced-stage
development of recombinant seasonal and pandemic influenza vaccines leading
towards U.S. licensure, (2) expansion of domestic influenza vaccine
manufacturing surge capacity, and (3) to reduce the timeline for manufacturing
and release of influenza vaccines during a pandemic. The proposed
recombinant influenza vaccines shall be produced at commercial-scale levels as
licensable products in U.S.-based manufacturing facilities and shall provide
sufficient surge capacity to contribute substantially to U.S. and, ideally,
global vaccine needs during an influenza pandemic.


Contract No. HHSO100201100012C
4


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


Activities that may be supported by this contract shall include: (1) clinical
lot manufacturing including consistency lots of recombinant seasonal and
pandemic-like influenza vaccine, (2) clinical evaluation studies of the
recombinant vaccine strategy for safety and immunogenicity including clinical
assay development, (3) process and manufacturing scale-up development, (4)
product lot release assay development and process validation, (5)
product-dedicated manufacturing equipment, facility concept design and facility
validation. U.S. Government support shall not be provided for building a
manufacturing facility or purchasing an existing facility. Finally, development
of recombinant pandemic influenza virus vaccine shall occur in parallel with the
Contractor’s own advanced product development, towards licensure, of a
recombinant seasonal influenza vaccine.


This advanced development contract is milestone-driven and funding may occur in
phases following periodic assessments of progress by HHS. Continuation of effort
on initial and subsequent milestones and associated funding will be based on
Contractor performance, timeliness, quality of deliverables, availability of
other vaccine manufacturing strategies and products deemed more advantageous to
the U.S. Government, and consultations between the Contractor and HHS.


STATEMENT OF WORK


Independently and not as an agent of the government, the Contractor shall
furnish all the necessary services, qualified personnel, materials, equipment,
and facilities not otherwise provided by the government as needed to perform the
work described below.


The Contractor shall perform the work in accordance with the Contractor’s Work
Plan (CWP) (or Summary of CWP) and the Contractor’s Gantt chart referenced in
Section J and attached to this contract. The contract schedule milestones takes
precedence over discrepancy with the attachments.


The following Milestone Plans are required to describe the activities that the
Contractor will perform to successfully meet the objectives of the contract. The
Contractor shall demonstrate their full understanding of the key elements
essential to complete the requirements, including how each milestone plan is
organized, staffed and managed. The completeness and quality of the Contractor’s
milestone plans and supporting data will be evaluated in terms of relative risk
and the likelihood of successful completion of the project. The level of detail
contained in the milestone plans shall be sufficient to facilitate management of
and execution of the contract by the Contractor. Acceptable milestone plans are
a requirement of this contract. The Contracting Officer may modify this
contract, as described in Milestones 5a and 5b, to incorporate the Contractor
Defined Milestones, work breakdown structures and Gantt charts provided and
accepted in Milestones 1-4.


Milestones


I.
Milestone 1: Within three (3) months of contract award, the Contractor shall
provide to HHS for review and acceptance a comprehensive milestone-driven
Product Development Plan for recombinant seasonal and pandemic influenza
vaccines. The Plan shall be inclusive of pre-clinical and clinical activities
performed and completed prior to a contract award and those clinical and
manufacturing activities to be performed post-contract award. The Plan shall be
a high-level overview and include the following elements:



 
A.
Gantt chart timeline or equivalent.



 
B.
Description of the process development and scale-up of recombinant vaccine
manufacturing.



 
C.
Description of clinical and consistency lot manufacturing to support process
validation, clinical evaluation and FDA Center for Biologics Evaluation and
Research (CBER) product licensure.



 
D.
Description of the general clinical development plan including development and
validation of clinical sample assays.



 
E.
Description of product lot release assay development including assay
specifications and validation.



 
F.
Regulatory master plan that focuses on the critical pathway to product
licensure.



 
G.
Cost-accounting system based on the original budget estimates (that includes
earned value management) to monitor all costs related to the contract award for
both prime and sub-Contractors on a real time basis.



Contract No. HHSO100201100012C
5


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


II.
Milestone 2: Within three (3) months of contract award, the Contractor shall
submit to HHS for review and acceptance, a comprehensive, integrated Clinical
Development and Regulatory Plan. The following issues shall be addressed in the
Plan:



 
A.
A summary of pre-clinical studies including consultation(s) with the FDA Center
for Biologics Evaluation and Research (CBER) incorporated as an appendix to the
milestone report.



 
B.
A detailed description of clinical evaluation shall be integrated with the
manufacturing plans using the most current and available information including
consultation with CBER. Clinical trials performed as a result of this
solicitation shall include any Phase 1, Phase 2, and Phase 3 trials needed to
achieve U.S. licensure. Trials shall include children, adults, and the elderly,
as needed, to support licensure for both low and high-risk populations. Given
the duration, cost, and importance of clinical trials, the plan for each
clinical trial shall clearly indicate key outcomes, populations, study sites and
collaborators, analytic strategy, sample size, timelines, and other key
components. Studies related to pandemic-like vaccine shall be done using
recombinant influenza vaccine to a relevant influenza virus strain to be
designated by HHS (i.e., H5N1, H1N1, etc.) A summary of available clinical lot
manufacturing results, provisional lot release specifications, completed Phase 1
trials and any additional stages of product development that have been completed
shall be incorporated as an appendix to the milestone report.



 
C.
A detailed description of regulatory activities shall be integrated with all
products, clinical testing and manufacturing activities using the most current
and available information, including consultation with CBER. A risk assessment
and mitigation plan addressing potential manufacturing, clinical and regulatory
obstacles that might prevent or delay licensure as well as a plan for the
production and distribution of vaccine in the case of emergency use
authorization shall be included. Issues suitable for risk assessment include
recombinant DNA constructs, cell lines, assay development, process yields and
facility management. Mitigation plans shall include decision trees where
applicable.



Many of the required elements may be satisfied by inclusion of the Contractor’s
Investigational New Drug (IND) application and relevant supplements.


III.
Milestone 3: Within nine (9) months of contract award, the Contractor shall
provide HHS for review and acceptance a Manufacturing Facility Plan describing
the design, construction, commissioning, qualification and validation of a
U.S.-based facility to produce the Contractor’s recombinant seasonal and
pandemic-like influenza vaccines. The Plan shall contain appropriate information
concerning the following elements:



 
A.
Site selection criteria, including site user requirement specifications,
descriptions of site utilities and infrastructure, descriptions of local, state
and federal permitting issues and security planning considerations.



 
B.
A facility regulatory compliance plan that addresses cGMP standards, NIH, CDC,
USDA and WHO biosafety standards, USDA animal testing standards, National Fire
Protection Agency standards, DHS security issues and OSHA compliance.



 
C.
Manufacturing processes that includes descriptions of upstream and downstream
processing, formulation, filling  and finishing unit operations, bulk and
finished product acceptance specifications, overall capacity needed to meet
contract requirements, manufacturing support operations such as solution
preparation, storage and distribution, glassware washing and sterilization,
clean-in-place and steam-in-place operations, a risk management plan at each
stage of production, process flow diagrams, equipment capacity calculations, an
automation plan and an equipment list detailing sizing capacity criteria,
utility requirements, dimensions, clearances weights, mounting and purchasing
lead times.



 
D.
Architectural/structural plans that includes concept functional designs,
descriptions, and diagrams of space requirements, adjacency plans, floor plans,
equipment layouts, material, product and personnel flows, solid, liquid
contaminated and other waste flows, and an air balance description or diagram
detailing zoning, pressurization, air flows and air quality classification.



 
E.
Process and building/mechanical engineering including energy balances, utility
flow diagrams, automation plan, equipment lists and a preliminary layout.



 
F.
A proposed construction schedule including installation, commissioning and
installation/operational/performance qualification and a risk mitigation
analysis.



Contract No. HHSO100201100012C
6


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 
G.
A description of the manufacturing facility quality assurance and regulatory
acceptance including quality systems, the validation master plan and regulatory
milestones.



The manufacturing facility and process shall be maintained in compliance with
current Good Manufacturing Practices, World Health Organization guidelines for
pandemic influenza vaccine manufacturing and current biosafety/research
guidelines from the CDC, NIH, and the USDA. Ability to meet standards for
Biosafety Level (BSL) 2 + and 3 as described in relevant guidelines may be
necessary, if the Contractor will be handling and testing highly pathogenic
avian influenza viruses or derivatives to generate recombinant pandemic-like
influenza vaccines.


IV.
Milestone 4: Within twelve (12) months of contract award, the Contractor shall
provide HHS for review and acceptance a Feasibility Plan to manufacture, test,
and release final container product containing recombinant pandemic-like
influenza vaccine within 12 weeks of a pandemic declaration with a surge
capacity of 50 million doses within six (6) months. The Plan shall include the
following elements:



 
A.
A process description, including a summary of process data that describes the
yield and purification efficiencies of key process steps.



 
B.
A comparison of process data that describes the significance of process scale-up
and strain variability on production capacity.



 
C.
Proposed production schedules including detailed timelines for each production
step from accessibility of pandemic influenza viral nucleotide sequences or
receipt of pandemic influenza virus reference strain to release of initial
lot(s) of 50 million doses of final container vaccine product during a pandemic.
Additionally, a description of material management and the number of doses of
vaccine released each week after pandemic declaration shall be provided.



 
D.
A bulk and fill-finish manufacturing capacity analysis for pandemic influenza
vaccines.



 
E.
A description of process optimization activities.



 
F.
Dose calculations and contingency plans to address the need for higher dosages
of the active product ingredient.



 
G.
A pre-pandemic facility management plan including a pandemic preparedness plan.



 
H.
A pandemic facility management plan including change procedures for pandemic
operations and operation under Emergency Use Authorization (EUA).



V.
Milestone 5a and 5b: Contractor Defined Milestones. The Contractor shall provide
a work breakdown structure including comprehensive and integrated timelines
(Gantt chart or equivalent) and major milestones to complete the remaining scope
of work as relevant given the stage of vaccine development and evaluation toward
product licensure. The Contractor shall propose milestones, at which time data
will be presented, summarizing results of prior activities and new plans and
protocols that will be submitted for review and approval in order to guide all
subsequent activities. Milestones for recombinant seasonal (5a) and
pandemic-like (5b) influenza vaccines shall be provided to track program
progress and cost reimbursements. Potential milestones may include manufacturing
of an investigational lot of vaccine, validation of facilities, systems and
equipment, validation of Quality Control product lot release methods, validation
of manufacturing processes, stability study programs, consistency lot
manufacturing, completion of a clinical trial and progress to a new phase of
vaccine evaluation, submission of a license application, GMP Consistency Lots
Manufacturing, Phase 3 Lots Testing and Release, Reproductive Toxicology
study(ies), Phase 2 Clinical trials in healthy adults, etc. Following the
Project Officer/Contracting Officer’s Technical Representative (COTR) acceptance
of the Contractor Defined Milestones, the Contracting Officer may modify this
contract to incorporate the Contractor Defined Milestones, work breakdown
structure and Gantt chart.



VI.
Manufacturing Standards:  The USG reserves the right to inspect the Contractor’s
facilities for cGMP compliance.   HHS will audit manufacturing, testing and
other relevant sites.   Focus areas will include manufacturing, quality systems
and regulatory affairs relative to the contract milestone activities within six
(6) months of contract award.   Any deficiencies observed in the audit will
require remediation.   Within three (3) months after receiving the audit report,
a time-plan for remediation must be in place and remediation shall be complete
within the Base Period of the contract.



[END OF STATEMENT OF WORK]


Contract No. HHSO100201100012C
7


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
Meetings and Conferences:


The Contractor shall participate in regular meetings to coordinate and oversee
the contract effort as directed by the Project Officer/COTR. Such meetings may
include, but are not limited to, meetings of all Contractors and subcontractors
to discuss clinical manufacturing progress, product development, product assay
development, scale up manufacturing development, clinical sample assays
development, clinical study designs and regulatory issues, meetings with
individual Contractors and other HHS officials to discuss the technical,
regulatory, and ethical aspects of the program; and meetings with technical
consultants to discuss technical data provided by the Contractor. Monthly
teleconferences with the Contractor and subcontractors with HHS officials will
be held at times and dates to be determined to review technical and product
development progress, except during clinical lot manufacturing when meetings
shall be held on a weekly basis. In addition, the Project Officer/COTR may
schedule progress reviews, including quarterly progress reviews, on-site at the
Contractor’s facilities and other locations.


ARTICLE C.1.1.  SECURITY OF CONTRACT OPERATIONS AND INFORMATION TECHNOLOGY


The work performed for development, manufacture, transport, storage and
distribution will be performed under a detailed security plan that ensures
against theft, tampering or destruction of the specific pertinent
product-related material, equipment, documents, information, and data. The
Contractor shall develop a written Draft Security Plan, for the protection of
physical facilities, using, for example, fencing, controlled access,
surveillance equipment, 2-person integrity rule, tamper evident packaging, and
armed guards. The Contractor shall submit the Draft Security Plan to the
Contracting Officer and Project Officer/COTR within 30 days after contract
award. The Draft Security Plan shall describe the procedures to be utilized to
manage and monitor the general internal operations of the firm and a description
of the Contractor’s facility(ies) in which the work will be performed and
related activity conducted, including work by any subcontractors and
consultants. The Draft Security Plan shall also include the Contractor’s
procedures for screening and background investigations of all employees,
subcontractors and consultants who have access to the development,
manufacturing, transport, storage, and distribution of the product. Such
background inquiries and screening shall include, but not be limited to,
education, previous employment, fingerprints and complete criminal history (FBI,
state, and local), credit reports, civil actions, DMV, social security account
number verification, drug testing, and references. Screening data shall include
the employee’s full name, any aliases, date(s) of birth, and Social Security
numbers and other identifying numbers as appropriate, e.g., Passport number. At
time of award, the USG can audit and review at its discretion the Contractor’s
personnel records in order to confirm compliance with personnel screening and
background investigation requirements. Such access will also include interviews
with relevant Contractor human resources supervisory and hiring personnel.


This plan shall ensure confidentiality, integrity of, and timely access by
authorized individuals to data, information and information technology systems,
consistent with OMB Circular A-130, Appendix III. This plan shall also address
the Contractor’s security-related due diligence on public information,
marketing, advertising, including use of web site(s) impacting product and
supply chain security.


This plan shall also include the security measures to be used to protect the
medical countermeasure to be stored at the Contractor’s facility (e.g.,
refrigeration/freezer alarm systems, backup electrical power generator systems,
etc.), and the contingency plan to accommodate any manufacturing and storage
problems caused by natural or man-made disasters, power loss, refrigerant loss,
equipment failures, etc.


The Project Officer/COTR, Contracting Officer and the Information Protection and
Systems Security (IPASS) Coordinator will review the plan and submit comments to
the Contractor within 10 business days after receipt. The Contractor shall
revise the Security Plan, if required, and submit a Final Security Plan to the
Government within 30 days of notification. Upon completion of all the required
security measures, the Contractor shall supply to the Project Officer/COTR a
letter certifying compliance. Performance of work under this contract shall be
in accordance with this written Security Plan.


ARTICLE C.2. EARNED VALUE MANAGEMENT (EVM)


FAR Clause 52.234-3, Notice of Earned Value Management System – Post Award IBR
(July 2006) and FAR Clause 52.234-4, Earned Value Management System (July 2006)
are incorporated herein by reference.


C.2.1
Managerial Approach



The Contractor shall deliver a Management Plan that explains how the Contractor
shall provide for the effective and efficient management of the technical,
administrative, logistical, and support functions described in this statement of
work. This Earned Value Project Management System shall meet the Seven
Principles of Program Performance Based Management. The Seven Principles are:


Contract No. HHSO100201100012C
8


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 
1.
Plan all work scope for the program to completion.

 
2.
Break down the program work scope into finite pieces that can be assigned to a
responsible person or organization for control of technical, schedule, and cost
objectives.

 
3.
Integrate program work scope, schedule, and cost objectives into a performance
measurement baseline plan against which accomplishments may be measured. Control
changes to the baseline.

 
4.
Use actual cost incurred and recorded in accomplishing the work performed.

 
5.
Objectively assess accomplishments at the work performance level.

 
6.
Analyze significant variances from the plan, forecast impacts, and prepare an
estimate at completion based on performance to date and work to be performed.

 
7.
Use Performance Based information in the company's management processes.



C.2.2
Performance Measurement Baseline (PMB)



Contractor and BARDA shall mutually agree upon cost, schedule and technical plan
baselines. These baselines shall be the basis for monitoring and reporting
progress throughout the life of the contract.


C.2.3
Integrated Baseline Review (IBR)



The Contractor shall submit a plan for an Integrated Baseline Review to occur
within 90 days of contract award. At the IBR, the Contractor and BARDA shall
mutually agree upon cost, schedule and technical plan baseline (Performance
Measurement Baseline). This baseline shall be the basis for monitoring and
reporting progress throughout the life of the contract. The IBR is conducted to
provide a mutual understanding of the inherent risks in Contractor’s performance
plans and the underlying management control systems, and it shall formulate a
plan to handle these risks.


In the IBR, the Contractor shall:
 
·
Demonstrate that there is a logical sequence of effort consistent with the
contract schedule;

 
·
Demonstrate the validity of the allocated cost accounts and budgets, both in
terms of total resources and scheduling;

 
·
Support BARDA’s technical assessment of the performance measurement
methodologies and variance analysis reporting thresholds that the Contractor is
using to measure progress;

 
·
Support BARDA’s technical assessment of quality metrics;

 
·
Verify that the cost, schedule, and technical plans are integrated. (The
technical content of control accounts and work packages is consistent with the
contract scope of work, the WBS and the WBS dictionary).



C.2.4
Contract Performance Report (CPR)



The Contractor shall deliver a Contract Performance Report on a monthly basis
consistent with the instruction in Department of Defense Data Item Description
(DID) DI-MGMT-81466A. Contractor shall provide Format 1, Format 3 and Format 5
only. Format 1 will be reported at the Work Breakdown Structure level agreed to
by BARDA and the Contractor. Contractor shall provide preliminary CPR on the
15th day after end of Contractor reporting period and final CPR on the 20th day.
EV Variance thresholds will be negotiated with the Contractor post-award but for
planning purposes will likely be (+/- 10%).


C.2.5
Integrated Master Schedule



The Contractor shall deliver a program level Integrated Master Schedule (IMS)
that rolls up all time-phased WBS elements down to the activity level. This IMS
shall include the dependencies that exist between tasks.
 
The Contractor shall provide monthly delivery of the IMS status with performance
data and shall include actual start/finish and projected start/finish dates. The
status schedule shall be delivered 5 days after reporting month end.


C.2.6
Work Breakdown Structure



Work Breakdown Structures (WBS) shall be discernable and consistent. For
example, BARDA may require the Contractor to furnish WBS data at the cost
account level or at the work package level or at a lower level if there is
significant complexity and risk associated with the task. Work Breakdown
Structures shall be product and/or deliverable based where possible. BARDA
encourages the use of MIL-HNDBK-881 as guidance.


The Contractor’s baseline schedule shall have each task (activity) aligned to
its corresponding WBS identification. The WBS identification shall be visible in
its own unique field in the project schedule.


Contract No. HHSO100201100012C
9


 
 

--------------------------------------------------------------------------------

 
 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
 
C.2.7
Risk Management Plan



The Contractor shall develop a risk management plan highlighting potential
problems and/or issues that may arise during the life of the contract, their
impact on cost, performance and timelines, and appropriate remediation plans.
This plan shall reference relevant WBS elements, where appropriate.


ARTICLE C.3. REPORTING REQUIREMENTS


In addition to those reports required by other terms of this contract, the
Contractor shall submit to the Contracting Officer and the Project Officer/COTR
technical progress reports covering the work accomplished during each reporting
period on a periodic basis as established by the Project Officer/COTR. These
reports are subject to the technical inspection and requests for clarification
by the Project Officer/COTR. These reports shall be brief and factual and
prepared in accordance with the following format:


I.
Technical Progress Reports: On the fifteenth of each month for the previous
calendar month, the Contractor shall submit a report to the Project Officer/COTR
and the Contracting Officer. The format and type of Technical Progress Report
and Executive Summary will be provided by the Project Officer/COTR. Technical
Progress Reports will include project timelines, milestones and summaries of
product manufacturing, testing and clinical evaluation. A Technical Progress
Report will not be required for the periods when a Final Report is due. The
Contractor shall submit one copy of the Technical Progress Report electronically
via e-mail. Any attachments to the e-mail report shall be submitted in Microsoft
Word, Excel, PowerPoint, Microsoft Project and/or Adobe Acrobat PDF files. Such
reports shall include the following specific information:



 
A.
Title page containing Technical Progress Report, the contract number and title,
the period of performance or milestone being reported, the Contractor's name,
address, and other contact information, the author(s), and the date of
submission;



 
B.
Introduction/Background - An introduction covering the purpose and scope of the
contract effort;



 
C.
Progress - The report shall detail, document, and summarize the results of work
performed, test results, and milestones achieved during the period covered. Also
to be included is a summary of work planned for the next reporting period
including overall progress towards obtaining FDA approvals and licensure on new
influenza vaccine(s);



 
D.
Issues - Issues resolved, new issues and outstanding issues are enumerated with
options and recommendations for resolution. An explanation of any difference
between planned progress and actual progress, why the differences have occurred,
and, if project activity is delinquent, then what corrective steps are planned.
Revised timelines are provided.



 
E.
Invoices – Summary of any invoices submitted during the reporting period.



 
F.
Action Items – Summary table of activities or tasks to be accomplished by a
certain date and by whom.



 
G.
Distribution List – A list of persons receiving the Technical Progress report



 
H.
Attachments – Results on the project are provided as attachments



III.
The Executive Summary, which shall accompany each Technical Progress Report,
will be formatted in Microsoft Power Point presentations and include the
following:



 
A.
Title page containing Executive Title, the contract number and title, the period
of performance or milestone being reported, the Contractor's name and the date
of submission;



 
B.
Project Progress presented as milestone events, test results, tasks and other
activities achieved during the reporting period as talking point bullets;



 
C.
Project Issues presented headings and each item as a talking point bullet.



IV.
Final Reports – The Contractor shall submit a Draft Final Report for the Base
Period and Option Period One to the Project Officer/COTR and Contracting Officer
within 45 calendar days prior to the contract expiration date. The Project
Officer/COTR will review the draft report and provide the Contracting Officer
with comments within 15 calendar days after receipt. The Final Report shall be
corrected by the Contractor, if necessary and the final version delivered by the
expiration date of the contract. The Contractor shall submit a comprehensive
Final Report for the Base Period and Option Period One that shall detail,
document and summarize the results of the entire contract work. The report shall
explain comprehensively the results achieved.



Contract No. HHSO100201100012C
10


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
SECTION D – PACKAGING, MARKING AND SHIPPING


ARTICLE D.1. SHIPPING


I. Method of Delivery


Unless otherwise specified by the Contracting Officer or the Project
Officer/COTR, delivery of items, to be furnished to the Government under this
contract (including invoices), shall be made by first class mail.  All
deliverables shall be marked with the contract number and Contractor name.


For delivery of the bulk vaccines under Optional CLIN 0015, the Contractor shall
provide the Contracting Officer or the Project Officer/COTR with the estimated
date of final QC release of the bulk vaccines. Within 30 days post-final release
of the vaccine by the Contractor, the Contracting Officer or the Project
Officer/COTR will provide delivery instructions to the Contractor.


II. Addressees – For all contract deliverables.


Project Officer/COTR
Contracting Officer
HHS/OS/ASPR/BARDA
HHS/OS/ASPR/AMCG
330 Independence Avenue, SW
330 Independence Avenue, SW
Room G640
Room G640
Washington, D.C. 20201
Washington, D.C. 20201



SECTION E – INSPECTION AND ACCEPTANCE


The Contracting Officer or the duly authorized representative (who for the
purposes of this contract will be the Project Officer/COTR) will perform
inspection and acceptance of materials and services to be provided under the
contract. The contract will identify who will perform inspections and where the
inspections will be performed. Acceptance may be presumed unless otherwise
indicated in writing by the Contracting Officer or the duly authorized
representative within 30 days of receipt.


Should the Government exercise Optional CLIN 0015, pursuant to FAR 52.246-16,
risk of loss or damage to materials under Optional CLIN 0015 of this contract,
shall pass to the Government upon the Government’s acceptance of materials
delivered to the destination provided by the Contracting Officer pursuant to
D.1. of this contract. Government acceptance of materials under Optional CLIN
0015 shall occur after inspection pursuant to FAR 52.246-3 (except to the extent
provided in FAR 52.246-16(c) regarding nonconforming materials), with written
documentation for acceptance provided by the Contracting Officer to the
Contractor as promptly as practicable after delivery but not later than 30 days
of receipt.


The following clause is incorporated by reference with the same force and effect
as if it were given in full text.


FAR Clause 52.246-3, Inspection of Supplies – Cost Reimbursement (May 2001)


FAR Clause 52.246-9, Inspection of Research and Development (Short Form) (April
1984)


SECTION F – DELIVERIES OR PERFORMANCE


ARTICLE F.1. PERIOD OF PERFORMANCE


The period of performance for the Base Period (CLINs 0001 through 0010) shall be
thirty-six (36) months from the effective date of contract award. This contract
contains an option period. The option, if exercised, could potentially increase
the period of performance an additional twenty-four (24) months. The option will
be exercised in accordance with FAR Clause 52.217-9, Option to Extend the Term
of the Contract (March 2000).


PERIOD
 
PERFORMANCE PERIOD
     
Option Period One
 
Thirty Six (36) months after the effective date of the contract through sixty
(60) months after the effective date of the contract.



Contract No. HHSO100201100012C
11


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
ARTICLE F.2. CONTRACT DELIVERABLES / TECHNICAL REPORT DISTRIBUTION


The items specified below as described in the Reporting Requirements in SECTION
C and ARTICLE G.5. of this contract, will be required to be delivered F.O.B.
Destination as set forth in FAR 52.247-35, F.O.B. Destination, Within Consignees
Premises (April 1984) and in accordance with and by the dates specified below
and any shipping specifications stated in SECTION D of this contract:


A.
The following contract deliverables and technical reports are required for the
Base Period of this contract.



CLIN
 
Deliverable
 
Quantity
 
Due Date
             
0001
 
Product Development Plan
 
Original – C.O.
 
Within Three (3) months
   
(Milestone 1)
 
2 Copies – P.O.
 
after contract award.
       
1 Electronic Copy – P.O.
                 
0002
 
Clinical Development and Regulatory Plan
 
Original – C.O.
 
Within Three (3) months
   
(Milestone 2)
 
2 Copies – P.O.
 
after contract award.
       
1 Electronic Copy – P.O.
                 
0003
 
Manufacturing Facility Plan
 
Original – C.O.
 
Within Nine (9) months after
   
(Milestone 3)
 
2 Copies – P.O.
 
contract award.
       
1 Electronic Copy – P.O.
                 
0004
 
Feasibility Plan
 
Original – C.O.
 
Within Twelve (12) months
   
(Milestone 4)
 
2 Copies – P.O.
 
after contract award.
       
1 Electronic Copy – P.O.
                 
0005A
 
Contractor Defined Milestones
 
Original – C.O.
 
Within thirty-six (36) months
   
(Milestone 5A)
 
2 Copies – P.O.
 
after contract award.
       
1 Electronic Copy – P.O.
                 
0005B
 
Contractor Defined Milestones
 
Original – C.O.
 
Within thirty-six (36) months
   
(Milestone 5B)
 
2 Copies – P.O.
 
after contract award.
       
1 Electronic Copy – P.O.
                 
0006
 
Draft Security Plan
 
Original – C.O.
 
Within thirty (30) days after
       
2 Copies – P.O.
 
contract award.
       
1 Electronic Copy – P.O.
                 
0007
 
Final Security Plan
 
Original – C.O.
 
Within thirty (30) days after
       
2 Copies – P.O.
 
USG’s final comments.
       
1 Electronic Copy – P.O.
                 
0008
 
Technical Progress Reports (Including
 
Original – C.O.
 
Due on/before the 15th of the
   
EVM) and Executive Summary
 
2 Copies – P.O.
 
month for the previous
       
1 Electronic Copy – P.O.
 
calendar month. See
           
ARTICLE C.2. Not due
           
when Final Report is due.
             
N/A
 
Contract Financial Report
 
Original – C.O.
 
Due on a quarterly basis
       
2 Copies – P.O.
 
on/before the 15th of the
       
1 Electronic Copy – P.O.
 
month. Not due when Final
           
Report is due. See
           
ARTICLE G.5.
             
0009
 
Draft Final Report
 
Original – C.O.
 
Due 45 days prior to the
       
2 Copies – P.O.
 
expiration date of the
       
1 Electronic Copy – P.O.
 
contract.
             
0010
 
Final Report
 
Original – C.O.
 
Due on/before the expiration
 
  
 
  
2 Copies – P.O.
  
date of the contract.
       
1 Electronic Copy – P.O.
   



Contract No. HHSO100201100012C
12


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


B.
The following contract deliverables and technical reports are required
for  Option Period One of this contract.



CLIN
 
Deliverable
 
Quantity
 
Due Date
0011A
 
Remaining Contractor Defined Milestones -
 
Original – C.O.
 
Within twenty-four (24)
   
Recombinant Seasonal Influenza Vaccine
 
2 Copies – P.O.
 
months after option period
       
1 Electronic Copy – P.O.
 
one award.
             
0011B
 
Remaining Contractor Defined Milestones -
 
Original – C.O.
 
Within twenty-four (24)
   
Recombinant Pandemic Influenza Vaccine
 
2 Copies – P.O.
 
months after option period
       
1 Electronic Copy – P.O.
 
one award.
             
00012
 
Technical Progress Reports (Including
 
Original – C.O.
 
Due on/before the 15th of the
   
EVM) and Executive Summary
 
2 Copies – P.O.
 
month for the previous
       
1 Electronic Copy – P.O.
 
calendar month. See
           
ARTICLE C.2. Not due
           
when Final Report is due.
             
N/A
 
Contract Financial Report
 
Original – C.O.
 
Due on a quarterly basis
       
2 Copies – P.O.
 
on/before the 15th of the
       
1 Electronic Copy – P.O.
 
month. Not due when Final
           
Report is due. See
           
ARTICLE G.5.
             
0013
 
Draft Final Report
 
Original – C.O.
 
Due 45 days prior to the
       
2 Copies – P.O.
 
expiration date of the
       
1 Electronic Copy – P.O.
 
contract.
             
0014
 
Final Report
 
Original – C.O.
 
Due on/before the expiration
       
2 Copies – P.O.
 
date of the contract.
       
1 Electronic Copy – P.O.
   



C.
The following contract deliverables are required for Optional CLIN 0015 of this
contract.



1.
The funded quantity, based on the exercise of optional CLIN 0015, shall be
delivered to a location(s) to be designated by USG. The funded quantity by the
exercise of the optional CLIN 0015 must be delivered to a location(s) to be
designated by USG within a timeframe not to exceed six (6) months after the
optional CLIN is exercised.



2.
A FDA approval/licensure letter for the recombinant seasonal and pandemic
influenza vaccine or copies of the Emergency Use Authorizations (EUA).



3.
Copies of all FDA inspection reports, including Form 483, for all aspects of
final finished product manufacturing and any cGMP inspection reports and copies
of correspondence with FDA.



ARTICLE F.3. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)


This contract incorporates the following clause by reference with the same force
and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address: 
http://www.acquisition.gov/comp/far/index.html


FAR CLAUSE 52.242-15, STOP WORK ORDER (AUG 1989) with ALTERNATE I (APR 1984)


Contract No. HHSO100201100012C
13


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
SECTION G – CONTRACT ADMINISTRATION DATA


ARTICLE G.1. CONTRACTING OFFICER


1)  The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract.


2)  The Contracting Officer is the only person with authority to act as agent of
the Government under this contract. Only the Contracting Officer has authority
to: (1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule; (4)
authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; (5) obligate funds into or deobligate funds from
the contract; or (6) otherwise change any terms and conditions of this contract.


3)  No information, other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from this contract.


ARTICLE G.2. PROJECT OFFICER/CONTRACTING OFFICER’S TECHNICAL REPRESENTATIVE
(COTR)


The Government's Project Officer/COTR will represent the Government for the
purpose of this contract.


Tanima Sinha


The Project Officer/COTR is responsible for: (1) monitoring the Contractor's
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements; (2) ensure the
Contractor meets the technical requirements under the contract by the delivery
date(s) and/or within the period of performance; (3) ensure the Contractor
performs within the price or estimated cost stated in the contract; (4)
interpreting the statement of work and any other technical performance
requirements; (5) performing technical evaluation as required; (6) performing
technical inspections and acceptances required by this contract; (7) assisting
in the resolution of technical problems encountered during performance; and (8)
review invoices submitted by the Contractor.


The Government may unilaterally change its Project Officer/COTR designation.


ARTICLE G.3. KEY PERSONNEL, HHSAR 352.242-70 (JANUARY 2006)


The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
Government of the impact on performance under this contract. The Contractor
shall not divert or otherwise replace any key personnel without the written
consent of the Contracting Officer. The Government may modify the contract to
add or delete key personnel at the request of the Contractor or Government.


The following individuals are considered to be essential to the work being
performed hereunder:


NAME
 
TITLE
[* * *]
 
Principal Investigator
[* * *]
 
Program Manager
[* * *]
 
Process & Manufacturing
[* * *]
 
Analytical & Quality Operations
[* * *]
 
Vice President Clinical Development
[* * *]
 
Regulatory Affairs
[* * *]
  
Quality Assurance



Contract No. HHSO100201100012C
14


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
ARTICLE G.4. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST


Invoice/Financing Request instructions are attached and made part of this
contract.  The Contractor shall follow the attached instructions and submission
procedures to meet the requirements of a “proper invoice” pursuant to FAR
Subpart 32.9, Prompt Payment.  All invoices shall include the appropriate
documentation to support the amounts claimed/billed.  All costs/prices shall be
identified by CLIN.  The Contractor shall submit an original and one copy of
each invoice to the address shown below:



 
HHS/OS/ASPR/AMCG
 
330 Independence Avenue, SW, Room G640
 
Washington, DC 20201
 
Attn:  RoseMary Mann, Contracting Officer
 
Contract No. HHSO100201100012C



ARTICLE G.5. CONTRACT FINANCIAL REPORT


a.
Financial reports on the attached form, Financial Report of Individual
Project/Contract (Attachment 2), shall be submitted by the Contractor in
accordance with the instructions, which accompany the form, no later than the
15th working day after the close of the reporting period. The line entries for
subdivisions of work and elements of cost (expenditure categories) which shall
be reported within the total contract are discussed in paragraph e., below.
Subsequent changes and/or additions in the line entries shall be made in
writing. Financial reports shall be submitted by the Contractor to the address
specified in Block 7 on the face page of the contract.



b.
Unless otherwise stated in that part of the instructions entitled, “Preparation
Instructions”, all columns A through J shall be  completed for each report
submitted.



c.
The first financial report shall cover the period consisting of the FIRST FULL
THREE CALENDAR MONTHS following the date of the contract, in addition to any
fractional part of the initial month. Thereafter, reports will be on a quarterly
basis.



d.
The Contracting Officer may require the Contractor to submit detailed support
for costs contained in one or more interim financial reports. This clause does
not supersede the record retention requirements in FAR Part 4.7.



e.
The listing of expenditure categories to be reported is incorporated within
Attachment 2 entitled, “Financial Report of  Individual Project/Contract”,
located in SECTION J and made a part of this contract.



f.
The financial report must be in compliance with EVMS requirements and the format
shall be approved by the Government and include all negotiated budget elements.



g.
The Government may unilaterally revise the expenditure categories to reflect the
allotment of additional funds.



ARTICLE G.6. INDIRECT COST RATES


Profit making organizations will negotiate provisional and/or final indirect
cost rates with their cognizant Government Agency.  The Contractor shall bill in
accordance with the indirect cost rates as indicated in the Contractor’s Final
Proposal dated February 04, 2011.


The indirect cost rates are as follows:


 
·
Fringe Benefits – [* * *]

 
·
Overhead – [* * *]

 
·
General and Administrative (G&A) on total costs – [* * *]

 
·
General and Administrative (G&A) on subcontractors – [* * *]



The indirect cost rates shall not exceed the ceiling rates and the Government is
not obligated to pay any amounts that are in excess of these ceiling rates.


Contract No. HHSO100201100012C
15


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
ARTICLE G.7. GOVERNMENT PROPERTY


a.
In addition to the requirements of the clause, GOVERNMENT PROPERTY, incorporated
in SECTION I of this contract, the Contractor shall comply with the provisions
of HHS Publication, “Contractor’s Guide for Control of Government Property”,
which is incorporated into this contract by reference.  This document can be
accessed at:



http://www.hhs.gov/hhsmanuals/logisticsmanual/Appendix%20Q_HHS%20Contracting%20Guide.pdf


Among other issues, this publication provides a summary of the Contractor’s
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract.  A copy of this publication is available upon
request to the Contracts Property Administrator.
 
b.
Notwithstanding the provisions outlined in the HHS Publication, “Contractor’s
Guide for Control of Government Property”, which is incorporated in this
contract in paragraph a. above, the Contractor shall use the form entitled,
“Report of Government Owned, Contractor Held Property” (Attachment 3) for
submitting summary reports or for performing annual inventories required under
this contract, as directed by the Contracting Officer or his/her designee.  This
form is included as an attachment in SECTION J of this contract.



ARTICLE G.8. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE


Interim and final evaluations of Contractor performance will be conducted on
this contract in accordance with FAR 42.15. The final performance evaluation
will be prepared at the time of completion of work. Interim and final
evaluations will be submitted to the Contractor as soon as practicable after
completion of the evaluation. The Contractor will be permitted 30 days to review
the document and to submit additional information or a rebutting statement.
Copies of the evaluations, Contractor responses and review comments, if any,
will be retained as part of the contract file and may be used to support future
award decisions.


SECTION H – SPECIAL CONTRACT REQUIREMENTS


ARTICLE H.1. HUMAN SUBJECTS


Research involving human subjects shall not be conducted under this contract
until the protocol developed in Phase I has been approved by the Department of
Health and Human Services, written notice of such approval has been provided by
the Contracting Officer, and the Contractor has provided to the Contracting
Officer a properly completed "Protection of Human Subjects Assurance
Identification/IRB Certification/Declaration of Exemption", Form OMB No.
0990-0263 (formerly Optional Form 310) certifying IRB review and approval of the
protocol. The human subject certification can be met by submission of the
Contractor's self designated form, provided that it contains the information
required by the "Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption", Form OMB No. 0990-0263 (formerly
Optional Form 310). When research involving Human Subjects will take place at
collaborating sites or other performance sites, the Contractor shall obtain, and
keep on file, a properly completed "Protection of Human Subjects Assurance
Identification/IRB Certification/Declaration of Exemption", Form OMB No.
0990-0263 (formerly Optional Form 310) certifying IRB review and approval of the
research.


ARTICLE H.2. PROTECTION OF HUMAN SUBJECTS


a.)
No contract involving human subjects research shall be awarded until acceptable
assurance has been given that the project or activity will be subject to initial
and continuing review by an appropriate institutional review committee(s) as
described in 45 CFR Part 46. Contracts involving human subjects will not be
awarded to an individual unless the individual is affiliated with or sponsored
by an institution that has an Office for Human Research Protections (OHRP)
approved assurance of compliance in place and will assume responsibility for
safeguarding the human subjects involved. The OHRP web site is:
http://www.hhs.gov/ohrp. The Contractor further agrees to provide certification
at least annually that the institutional review board has reviewed and approved
the procedures which involve human subjects
in accordance with 45 CFR  Part 46 and the Assurance of Compliance.



b)
The Contractor shall bear full responsibility for the performance of all work
and services involving the use of human subjects under this contract in a proper
manner and as safely as is feasible. The parties hereto agree that the
Contractor retains the right to control and direct the performance of all work
under this contract. Nothing in this contract shall be deemed to constitute the
Contractor or any subcontractor, agent or employee of the Contractor, or any
other person, organization, institution or group of any kind whatsoever, as the
agent or employee of the Government. The Contractor agrees that it has entered
into this contract and will discharge its obligations, duties and undertakings
and the work pursuant thereto, whether requiring professional judgment or
otherwise, as an independent Contractor without imputing liability on the part
of the Government for the acts of the Contractor or its employees.



Contract No. HHSO100201100012C
16


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


c)
If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the OHRP, that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(a) and (b) above, the Contracting Officer may immediately suspend, in whole or
in part, work and further payments under this contract until the Contractor
corrects such noncompliance. Notice of the suspension may be communicated by
telephone and confirmed in writing.



d)
If the Contractor fails to complete corrective action within the period of time
designated in the Contracting Officer’s written notice of suspension, the
Contracting Officer may, in consultation with OHRP, terminate this contract in
whole or in part, and the Contractor’s name may be removed from the list of
those Contractors with approved Health and Human Services Human Subject
Assurances.



ARTICLE H.3. HUMAN MATERIALS


The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.


ARTICLE H.4. RESEARCH INVOLVING RECOMBINANT DNA MOLECULES


All research involving Recombinant DNA Molecules shall be conducted in
accordance with the NIH Guidelines for Research Involving Recombinant DNA
Molecules (http://oba.od.nih.gov/rdna/nih_guidelines_oba.html) and the September
24, 2007 Notice,  “Reminder of NIH Policy for Enhancing the Science, Safety, and
Ethics of Recombinant DNA Research”
(http://grants.nih.gov/grants/guide/notice-files/NOT-OD-07-096.html) (and any
subsequent revisions to the Guide Notice) which stipulates biosafety and
containment measures for recombinant DNA research and delineates critical,
ethical principles and key safety reporting requirements for human gene transfer
research (See Appendix M of the Guidelines).  These guidelines apply to both
basic and clinical research studies.


The Recombinant DNA Advisory Committee (RAC) is charged with the safety of
manipulation of genetic material through the use of recombinant DNA techniques.
Prior to beginning any clinical trials involving the transfer of recombinant DNA
to humans, the trial must be registered with the RAC. If this contract involves
new protocols that contain unique and/or novel issues, the RAC must discuss them
in a public forum and then the Institutional Biosafety Committee (IBC), the
Institutional Review Board (IRB), and the Project Officer and Contracting
Officer must approve the protocol prior to the start of the research.


Failure to comply with these requirements may result in suspension, limitation,
or termination of the contract for any work related to Recombinant DNA Research
or a requirement for Contracting Officer prior approval of any or all
Recombinant DNA projects under this contract. This includes the requirements of
the Standing Institutional Biosafety Committee (IBC) (See
http://oba.od.nih.gov/rdna_ibc/ibc.html)


As specified in Appendix M-1-C-4 of the NIH Guidelines, any serious adverse
event must be reported immediately to the IRB, the IBC, the Office for Human
Research Protections (if applicable), and the NIH Office for Biotechnology
Activities (OBA), followed by the filing of a written report with each
office/group and copies to the Project Officer and Contracting Officer.
(http://oba.od.nih.gov/oba/rac/Guidelines/APPENDIX_M.htm#_Toc7255846).


ARTICLE H.5. NEEDLE EXCHANGE


Pursuant to current HHS annual appropriations act, the Contractor shall not use
contract funds to carry out any program of distributing sterile needles or
syringes for the hypodermic injection of any illegal drug.


ARTICLE H.6. RESTRICTION ON EMPLOYMENT OF UNAUTHORIZED ALIEN WORKERS


Pursuant to the current HHS annual appropriations act, the Contractor shall not
use contract funds to employ workers described in section 274A(h)(3) of the
Immigration and Nationality Act, which reads as follows:


Contract No. HHSO100201100012C
17


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
"(3) Definition of unauthorized alien. - As used in this section, the term
'unauthorized alien' means, with respect to the employment of an alien at a
particular time, that the alien is not at that time either (A) an alien lawfully
admitted for permanent residence, or (B) authorized to be so employed by this
Act or by the Attorney General."


ARTICLE H.7. ANIMAL WELFARE


Notice to Contractors of Requirements for Adequate Assurance of Protection of
Vertebrate Animal Subjects


The PHS Policy on Humane Care and Use of Laboratory Animals requires that
applicant organizations proposing to use vertebrate animals file a written
Animal Welfare Assurance with the Office for Laboratory Animal Welfare (OLAW),
establishing appropriate policies and procedures to ensure the humane care and
use of live vertebrate animals involved in research activities supported by the
PHS.  The PHS policy stipulates that an applicant organization, whether domestic
or foreign, bears responsibility for the humane care and use of animals in
PHS-supported research activities.  Also, the PHS policy defines “animal” as
“any live, vertebrate animal used, or intended for use, in research, research
training, experimentation, biological testing or for related purposes”.  This
Policy implements and supplements the U.S. Government Principles for the
Utilization and Care of Vertebrate Animals Used in Testing, Research and
Training and requires that institutions use the Guide for the Care and use of
Laboratory Animals as a basis for developing and implementing an institutional
animal care and use program.  This Policy does not affect applicable State or
local laws or regulations that impose more stringent standards for the care and
use of laboratory animals.  All institutions are required to comply, as
applicable, with the Animal Welfare Act as amended (7 USC 2131 et.seq.) and
other Federal statutes and regulations relating to animals.  These documents are
available from the Office of Laboratory Animal Welfare, National Institutes of
Health, Bethesda, MD 20892, (301)
496-7163.  See http://grants.nih.gov/grants/olaw/olaw.htm .
 
No PHS supported work for research involving vertebrate animals will be
conducted by an organization, unless that organization is operating in
accordance with an approved Animal Welfare Assurance and provides verification
that the Institutional Animal Care and Use Committee (IACUC) has reviewed and
approved the proposed activity in accordance with the PHS policy. Applications
may be referred by the PHS back to the institution for further review in the
case of apparent or potential violations of the PHS Policy. No award to an
individual will be made unless that individual is affiliated with an assured
organization that accepts responsibility for compliance with the PHS Policy.
Foreign applicant organizations applying for PHS awards for activities involving
vertebrate animals are required to comply with PHS Policy or provide evidence
that acceptable standards for the humane care and use of animals will be met.
Foreign applicant organizations are not required to submit IACUC approval.


Care of Live Vertebrate Animals


1.    Before undertaking performance of any contract involving research on live,
vertebrate animals, the Contractor shall register with the Secretary of
Agriculture of the United States in accordance with 7 U.S.C. 2316 and 9 CFR
Section 2.30. The Contractor shall furnish evidence of such registration to the
Contracting officer.


2.    The Contractor shall acquire animals used in research from a dealer
licensed by the Secretary of Agriculture under 7 U.S.C. 2131-2157 and 9 CFR
Sections 2.1-2.11, or from a source that is exempt from licensing under those
sections.


3.     The Contractor agrees that the care and use of any live, vertebrate
animals used or intended for use in the performance of this contract will
conform with the PHS Policy on Humane Care and Use of Laboratory Animals, the
current Animal Welfare Assurance, the Guide for the Care and Use of Laboratory
Animals prepared by the Institute of Laboratory Animal Resources and the
pertinent laws and regulations of the United States Department of Agriculture
(see 7 U.S.C. 2131 et seq. and 9 CFR Subchapter A, Parts 1-3). In case of
conflict between standards, the more stringent standard shall be used.


4.    If at any time during performance of this contract, the Contracting
Officer determines, in consultation with the Office of Laboratory Animal Welfare
(OLAW), National Institutes of Health (NIH), that the Contractor is not in
compliance with any of the requirements and/or standards stated in paragraphs
(1) through (3) above, the Contracting Officer may immediately suspend, in whole
or in part, work and further payments under this contract until the Contractor
corrects the noncompliance.  Notice of the suspension may be communicated by
telephone and confirmed in writing.  If the Contractor fails to complete
corrective action within the period of time designated in the Contracting
Officer’s written notice of suspension, the Contracting Officer may, in
consultation with OLAW, NIH, terminate this contract in whole or in part and the
Contractor’s name may be removed from the list of those Contractor’s with
approved Public Health Service Animal Welfare Assurances.
 
5.    The Contractor may request registration of its facility and a current
listing of licensed dealers from the Animal Care Sector Office of the Animal and
Plant Health Inspection Service (APHIS), USDA, for the sector in which its
research facility is located. The location of the appropriate APHIS Regional
Office, as well as information concerning this program, may be obtained by
contacting:


Contract No. HHSO100201100012C
18


 
 

--------------------------------------------------------------------------------

 
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
Animal Care Staff USDA/APHIS 4700 River Road, Unit 84, Riverdale, MD 20737,
(301) 734-4980. Contractors proposing research that involves live, vertebrate
animals will be contacted by OLAW and given detailed instructions on filing a
written Animal Welfare Assurance with the PHS. Contractors are encouraged to
visit the OLAW website at  http://grants.nih.gov/grants/olaw/olaw.htm for
additional information. OLAW may be contacted at the National Institutes of
Health at (301) 594-2289.
  

Approval of Required Assurance by OLAW


Under governing regulations, federal funds which are administered by the HHS
shall not be expended by the Contractor for research involving live, vertebrate
animals nor shall live vertebrate animals be involved in research activities by
the Contractor under this award unless a satisfactory assurance of compliance
with 7 U.S.C. 2316 and 9 CFR Sections 2.25-2.28 is submitted within 30 days of
the date of this award and approved by the Office of Laboratory Animal Welfare
(OLAW). Each performance site (if any) must also assure compliance with 7 U.S.C.
2316 and 9 CFR Sections 2.25-2.28 with the following restriction: Only
activities which do not directly involve live vertebrate animals (i.e., are
clearly severable and independent from those activities that do involve live
vertebrate animals) may be conducted by the Contractor or individual performance
sites pending OLAW approval of their respective assurance of compliance with 7
U.S.C. 2316 and 9 CFR Sections 2.25-2.28.


ARTICLE H.8.  OPTION PROVISION


Unless the Government exercises its option pursuant to the Option Clause set
forth in ARTICLE I.3., the contract will consist only of the Base Period of the
Statement of Work as defined in Sections C and F of the contract. Pursuant to
FAR Clause 52.217-9, Option to Extend the Term of the Contract set forth in
ARTICLE I.3. of this contract, the Government may, by unilateral contract
modification, require the Contractor to perform additional options set forth in
the Statement of Work and also defined in Sections C and F of the contract. If
the Government exercises this option, notice must be given at least 30 days
prior to the expiration date of this contract, and the Estimated Cost Plus Fixed
Fee of the contract will be increased as set forth in the Option Prices as
specified in Article B.2. of this contract.


ARTICLE H.9. INSTITUTIONAL RESPONSIBILITY REGARDING CONFLICTING INTERESTS OF
INVESTIGATORS


The Contractor shall comply with the requirements of 45 CFR Part 94, Responsible
Prospective Contractors, which promotes objectivity in research by establishing
standards to ensure that investigators (defined as the principal investigator
and any other person who is responsible for the design, conduct or reporting of
research funded under HHS contracts) will not be biased by any conflicting
financial interest. 45 CFR Part 94 is available at the following Web site:
http://ecfr.gpoaccess.gov/cgi/t/text/text-
idx?c=ecfr;sid=9f130b6d2d48bb73803ca91ce943be3a;rgn=div5;view=text;node=45%3A1.0.1.1.53;idno=45;cc=ecfr


As required by 45 CFR Part 94, the Contractor shall, at a minimum:


a.
Maintain a written, enforceable policy on conflict of interest that complies
with 45 CFR Part 94 and inform each investigator of the policy, the
investigator's reporting responsibilities and the applicable regulations. The
Contractor must take reasonable steps to ensure that investigators working as
collaborators or subcontractors comply with the regulations.



b.
Designate an official(s) to solicit and review financial disclosure statements
from each investigator participating in HHS-funded research. Based on
established guidelines consistent with the regulations, the designated
official(s) must determine whether a conflict of interest exists, and if so,
determine what actions shall be taken to manage, reduce or eliminate such
conflict. A conflict of interest exists when the designated official(s)
reasonably determines that a Significant Financial Interest could directly and
significantly affect the design, conduct or reporting of the HHS-funded
research. The Contractor may require the management of other conflicting
financial interests in addition to those described in this paragraph, as it
deems appropriate. Examples of conditions or restrictions that might be imposed
to manage actual or potential conflicts of interests are included in 45 CFR Part
94, under Management of Conflicting Interests.



c.
Require all financial disclosures to be updated during the period of the award,
either on an annual basis or as new reportable Significant Financial Interests
are obtained.



d.
Maintain records, identifiable to each award, of all financial disclosures and
all actions taken by the Contractor with respect to each conflicting interest 3
years after final payment or, where applicable, for the other time periods
specified in 48 CFR Part 4, subpart 4.7, Contract Records Retention.



e.
Establish adequate enforcement mechanisms and provide for sanctions where
appropriate.



Contract No. HHSO100201100012C
19


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
If a conflict of interest is identified, the Contractor shall report to the
Contracting Officer, the existence of the conflicting interest found. This
report shall be made and the conflicting interest managed, reduced or
eliminated, at least on a temporary basis, within sixty (60) days of that
identification.


If the failure of an investigator to comply with the conflict of interest policy
has biased the design, conduct or reporting of the HHS-funded research, the
Contractor must promptly notify the Contracting Officer of the corrective action
taken or to be taken. The Contracting Officer will take appropriate action or
refer the matter to the Contractor for further action, which may include
directions to the Contractor on how to maintain appropriate objectivity in the
funded research. If corrective action has not been taken or is not appropriate
and the contract cannot be performed, the Government reserves the right to
terminate the contract for default in accordance with FAR 52.249-6, Termination
(Cost-Reimbursement) (May 2004).


The Contracting Officer may at any time inquire into the Contractor's procedures
and actions regarding conflicts of interests in HHS-funded research, including a
review of all records pertinent to compliance with 45 CFR Part 94. The
Contracting Officer may require submission of the records or review them on
site. On the basis of this review, the Contracting Officer may decide that a
particular conflict of interest will bias the objectivity of the HHS-funded
research to such an extent that further corrective action is needed or that the
Contractor has not managed, reduced or eliminated the conflict of interest. The
issuance of a Stop Work Order by the Contracting Officer may be necessary until
the matter is resolved.


If the Contracting Officer determines that HHS-funded clinical research, whose
purpose is to evaluate the safety or effectiveness of a drug, medical device or
treatment, has been designed, conducted or reported by an investigator with a
conflict of interest that was not disclosed or managed, the Contractor must
require disclosure of the conflict of interest in each public presentation of
the results of the research.

 
ARTICLE H.10. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE


Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in HHS funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is HHSTips@oig.hhs.gov and the
mailing address is:
  

 
Office of Inspector General
 
Department of Health and Human Services
 
ATTN: HOTLINE
 
P.O. Box 23489
 
Washington, D.C. 20026



ARTICLE H.11. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS


The Contractor shall not conduct work involving select agents or toxins under
this contract until it and any associated subcontractor(s) comply with the
following:


For prime or subcontract awards to domestic institutions that possess, use,
and/or transfer Select Agents under this contract, the institution must comply
with the provisions of 42 CFR part 73, 7 CFR part 331, and/or 9 CFR part 121
(http://www.aphis.usda.gov/programs/ag_selectagent/), as required, before using
HHS funds for work involving a Select Agent or Toxin. No HHS funds can be used
for research involving a Select Agent or Toxin at a domestic institution without
a valid registration certificate.


For prime or subcontract awards to foreign institutions that possess, use,
and/or transfer a Select Agent or Toxin, before using HHS funds for any work
directly involving a Select Agent or Toxin, the foreign institution must provide
information satisfactory to the HHS that safety, security, and training
standards equivalent to those described in 42 CFR part 73, 7 CFR part 331,
and/or 9 CFR part 121 are in place and will be administered on behalf of all
Select Agent or Toxin work supported by these funds. The process for making this
determination includes inspection of the foreign laboratory facility by HHS
representatives. During this inspection, the foreign institution must provide
the following information: concise summaries of safety, security, and training
plans; names of individuals at the foreign institution who will have access to
the Select Agents and procedures for ensuring that only approved and appropriate
individuals, in accordance with institution procedures, will have access to the
Select Agents under the contract; and copies of or links to any applicable laws,
regulations, policies, and procedures applicable to that institution for the
safe and secure possession, use, and/or transfer of select agents. No HHS funds
can be used for work involving a Select Agent or Toxin at a foreign institution
without approval from the Contracting Officer.


Contract No. HHSO100201100012C
20


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
Listings of HHS select agents and toxins, and overlap select agents or toxins as
well as information about the registration process for domestic institutions,
are available on the Select Agent Program Web site at
 http://www.selectagents.gov/


Listings of USDA select agents and toxins as well as information about the
registration process for domestic institutions are available on the APHIS/USDA
website at:  http://www.aphis.usda.gov/programs/ag_selectagent/.


For foreign institutions, see the NIAID Select Agent Award information:
http://funding.niaid.nih.gov/researchfunding/sci/biod/pages/default.aspx


ARTICLE H.12. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES


The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the Contractor to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.


ARTICLE H.13. NOTICE PRIOR TO PUBLICATION


The Contractor shall not release any reports, manuscripts, press releases, or
abstracts about the work being performed under this contract without written
notice in advance to the Government, for additional information see HHSAR
352.227-70.


ARTICLE H.14. IDENTIFICATION AND DISPOSITION OF DATA


The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (HHS). HHS reserves the
right to review any other data determined by HHS to be relevant to this
contract. The Contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.


ARTICLE H.15. ACKNOWLEDGEMENT OF FEDERAL FUNDING


A.
Pursuant to the current HHS annual appropriations act, Contractors funded with
Federal dollars, in whole or in part, acknowledges Federal funding when issuing
statements, press releases, request for proposals, bid solicitations and other
documents. Contractors are required to state (1) the percentage and dollar
amounts of the total program or project costs financed with Federal money, and
(2) the percentage and dollar amount of the total costs financed by
nongovernmental sources.



This requirement is in addition to the continuing requirement to provide an
acknowledgment of support and disclaimer on any publication reporting the
results of a contract funded activity.


B.
Publication and Publicity



In addition to the requirements set forth in HHSAR Clause 352.227-70,
Publications and Publicity incorporated by reference in SECTION I of this
contract, the Contractor shall acknowledge the support of the Department of
Health and Human Services (HHS), Office of the Assistant Secretary for
Preparedness and Response (ASPR), Biomedical Advanced Research and Development
Authority (BARDA), whenever publicizing the work under this contract in any
media by including an acknowledgement substantially as follows:


"This project has been funded in whole or in part with Federal funds from the
Office of the Assistant Secretary for Preparedness and Response, Biomedical
Advanced Research and Development Authority, Department of Health and Human
Services, under Contract No. HHSO100201100012C.


C.
Press Releases



Pursuant to the current HHS annual appropriations act, the Contractor shall
clearly state, when issuing statements, press releases, requests for proposals,
bid solicitations and other documents describing projects or programs funded in
whole or in part with Federal money: (1) the percentage of the total costs of
the program or project which will be financed with Federal money; (2) the dollar
amount of Federal funds for the project or program; and (3) the percentage and
dollar amount of the total costs of the project or program that will be financed
by nongovernmental sources.


Contract No. HHSO100201100012C
21


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
ARTICLE H.16. MANUFACTURING STANDARDS


The Current Good Manufacturing Practice Regulations (cGMP) (21 CFR Parts
210-211) will be the standard to be applied for manufacturing, processing and
packing of this therapeutic product.


If at any time during the life of the contract, the Contractor fails to comply
with cGMP in the manufacturing, processing and packaging of this therapeutic
product and such failure results in a material adverse effect on the safety,
purity or potency of this therapeutic product (a material failure) as identified
by CBER and CDER, the Contractor shall have thirty (30) calendar days from the
time such material failure is identified to cure such material failure. If the
Contractor fails to take such an action within the thirty (30) calendar day
period, then the contract may be terminated.

 
Contract No. HHSO100201100012C
22


 
 

--------------------------------------------------------------------------------

 
 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
PART II – CONTRACT CLAUSES

 
SECTION I – CONTRACT CLAUSES


ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)


This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
 http://www.acquisition.gov/comp/far/index.html
 http://www.hhs.gov/oamp/policies/hssar.doc


a.
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:



FAR
       
CLAUSE NO.
 
DATE
 
TITLE
52.202-1
 
Jul 2004
 
Definitions (Over $100,000)
52.203-3
 
Apr 1984
 
Gratuities (Over $100,000)
52.203-5
 
Apr 1984
 
Covenant Against Contingent Fees (Over $100,000)
52.203-6
 
Sep 2006
 
Restrictions on Subcontractor Sales to the Government (Over $100,000)
52.203-7
 
Oct 2010
 
Anti-Kickback Procedures (Over $150,000)
52.203-8
 
Jan 1997
 
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over $100,000)
52.203-10
 
Jan 1997
 
Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)
52.203-12
 
Oct 2010
 
Limitation on Payments to Influence Certain Federal Transactions (Over $150,000)
52.204-4
 
Aug 2000
 
Printed or Copied Double-Sided on Recycled Paper (Over $100,000)
52.204-7
 
Apr 2008
 
Central Contractor Registration
52.204-10
 
Jul 2010
 
Reporting Executive Compensation and First-Tier Subcontract Awards ($25,000 or
more)
52.209-6
 
Dec 2010
 
Protecting the Government's Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $30,000)
52.215-2
 
Oct 2010
 
Audit and Records - Negotiation
52.215-8
 
Oct 1997
 
Order of Precedence - Uniform Contract Format
52.215-10
 
Oct 2010
 
Price Reduction for Defective Certified Cost or Pricing Data (Over $700,000)
52.215-12
 
Oct 2010
 
Subcontractor Certified Cost or Pricing Data (Over $700,000)
52.215-14
 
Oct 2010
 
Integrity of Unit Prices
52.215-15
 
Oct 2010
 
Pension Adjustments and Asset Reversions
52.215-18
 
Jul 2005
 
Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions
52.215-19
 
Oct 1997
 
Notification of Ownership Changes
52.215-21
 
Oct 2010
 
Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data – Modifications
52.216-7
 
Dec 2002
 
Allowable Cost and Payment
52.216-8
 
Mar 1997
 
Fixed Fee
52.219-8
 
Jan 2011
 
Utilization of Small Business Concerns (Over $150,000)
52.219-9
 
Jan 2011
 
Small Business Subcontracting Plan (Over $650,000, $1,500,000 for Construction)
52.219-16
 
Jan 1999
 
Liquidated Damages - Subcontracting Plan
52.222-2
 
Jul 1990
 
Payment for Overtime Premium (Over $100,000) (Note: The dollar amount in
paragraph (a) of this clause is $0 unless otherwise specified in the contract.)
52.222-3
 
Jun 2003
 
Convict Labor
52.222-21
  
Feb 1999
  
Prohibition of Segregated Facilities



Contract No. HHSO100201100012C
23

 

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 


52.222-26
 
Mar 2007
 
Equal Opportunity
52.222-35
 
Sep 2010
 
Equal Opportunity for Veterans (Over $100,000)
52.222-36
 
Oct 2010
 
Affirmative Action for Workers with Disabilities
52.222-37
 
Sep 2010
 
Employment Reports Veterans (Over $100,000)
52.222-50
 
Feb 2009
 
Combating Trafficking in Persons
52.223-6
 
May 2001
 
Drug-Free Workplace
52.223-14
 
Aug 2003
 
Toxic Chemical Release Reporting (Over $100,000)
52.225-1
 
Feb 2009
 
Buy American Act - Supplies
52.225-13
 
Jun 2008
 
Restrictions on Certain Foreign Purchases
52.227-1
 
Dec 2007
 
Authorization and Consent, Alternate I (Apr 1984)
52.227-2
 
Dec 2007
 
Notice and Assistance Regarding Patent and Copyright Infringement
52.227-11
 
Dec 2007
 
Patent Rights - Ownership by the Contractor (Note: In accordance with FAR
27.303(b)(2), paragraph (e) is modified to include the requirements in FAR
27.303(b)(2)(i) through (iv). The frequency of reporting in (i) is annual.
52.227-14
 
Dec 2007
 
Rights in Data - General
52.232-9
 
Apr 1984
 
Limitation on Withholding of Payments
52.232-17
 
Oct 2010
 
Interest
52.232-20
 
Apr 1984
 
Limitation of Cost
52.232-23
 
Jan 1986
 
Assignment of Claims
52.232-25
 
Oct 2008
 
Prompt Payment, Alternate I (Feb 2002)
52.232-33
 
Oct 2003
 
Payment by Electronic Funds Transfer—Central Contractor Registration
52.233-1
 
Jul 2002
 
Disputes
52.233-3
 
Aug 1996
 
Protest After Award, Alternate I (Jun 1985)
52.233-4
 
Oct 2004
 
Applicable Law for Breach of Contract Claim
52.242-1
 
Apr 1984
 
Notice of Intent to Disallow Costs
52.242-3
 
May 2001
 
Penalties for Unallowable Costs (Over $700,000)
52.242-4
 
Jan 1997
 
Certification of Final Indirect Costs
52.242-13
 
Jul 1995
 
Bankruptcy (Over $150,000)
52.243-2
 
Aug 1987
 
Changes - Cost Reimbursement, Alternate V (Apr 1984)
52.244-2
 
Oct 2010
 
Subcontracts, Alternate I (June 2007)
52.244-5
 
Dec 1996
 
Competition in Subcontracting (Over $150,000)
52.244-6
 
Dec 2010
 
Subcontracts for Commercial Items
52.245-1
 
Aug 2010
 
Government Property
52.245-9
 
Aug 2010
 
Use and Charges
52.246-23
 
Feb 1997
 
Limitation of Liability (Over $150,000)
52.249-6
 
May 2004
 
Termination (Cost-Reimbursement)
52.249-14
 
Apr 1984
 
Excusable Delays
52.253-1
  
Jan 1991
  
Computer Generated Forms



b.
DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
CHAPTER 3) CLAUSES:



HHSAR
       
CLAUSE NO.
 
DATE
 
TITLE
352.202-1
 
Jan 2006
 
Definitions - with Alternate paragraph (h) (Jan 2006)
352.203-70
 
Jan 2006
 
Anti-Lobbying
352.216-70
 
Jan 2006
 
Additional Cost Principles
352.227-70
 
Jan 2006
 
Publications and Publicity
352.228-7
 
Dec 1991
 
Insurance - Liability to Third Persons
352.233-71
 
Jan 2006
 
Litigation and Claims
352.242-70
 
Jan 2006
 
Key Personnel
352.242-73
 
Jan 2006
 
Withholding of Contract Payments
352.242-74
  
Apr 1984
  
Final Decisions on Audit Findings



Contract No. HHSO100201100012C
24


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
ARTICLE I.2. AUTHORIZED SUBSTITUTIONS OF CLAUSES


ARTICLE I.1. of this SECTION is hereby modified as follows:


FAR Clauses 52.219-9, Small Business Subcontracting Plan (January 2011), and
52.219-16, Liquidated Damages—Subcontracting Plan (January 1999) are deleted in
their entirety.


ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES


This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
Contracting Officer will make their full text available.


a.
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES



 
(1)
FAR Clause 52.203-13, Contractor Code of Business Ethics and Conduct (April
2010).



 
(2)
FAR Clause 52.203-14, Display of Hotline Poster(s) (December 2007).



 
“…..(3) Any required posters may be obtained as follows:



Poster(s)
 
Obtain From"
HHS Contractor Code of Ethics and Business
   
Conduct Poster
 
 http://oig.hhs.gov/fraud/hotline/OIG_Hotline_Poster.pdf



 
(3)
FAR Clause 52.215-17, Waiver of Facilities Capital Cost of Money (October 1997).



 
(4)
FAR Clause 52.217-9, Option to Extend the Term of the Contract (March 2000).



"(a) The Government may extend the term of this contract by written notice to
the Contractor within 30 calendar days provided that the Government gives the
Contractor a preliminary written notice of its intent to extend at least 60
calendar days before the contract expires. The preliminary notice does not
commit the Government to an extension."


 
"c)
The total duration of this contract, including the exercise of Option Period One
under this clause, shall not exceed 60 months.



 
(5)
FAR Clause 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (January 2011).

 

 
"(c)
Waiver of evaluation preference.....

 
¨  Contractor elects to waive the evaluation preference."


 
(6)
FAR Clause 52.246-8. Inspection of Research and Development – Cost-Reimbursement
(May 2001)



b.
DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:



 
(1)
HHSAR Clause 352.201-70, Paperwork Reduction Act (January 2006).



 
(2)
HHSAR Clause 352.223-70, Safety and Health (January 2006).



 
(3)
HHSAR Clause 352.270-4, Protection of Human Subjects (January 2006).



 
(4)
HHSAR Clause 352.270-5, Care of Laboratory Animals (January 2006).



 
(5)
HHSAR Clause 352.270-6, Restriction on Use of Human Subjects (January 2006).



Contract No. HHSO100201100012C
25


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT


This contract incorporates the following clauses in full text.


FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1) CLAUSES:


(1)   FAR Clause 52.219-28, Post-Award Small Business Program Representation
(April 2009).


(a) Definitions. As used in this clause—


Long-term contract means a contract of more than five years in duration,
including options. However, the term does not include contracts that exceed five
years in duration because the period of performance has been extended for a
cumulative period not to exceed six months under the clause at 52.217-8, Option
to Extend Services, or other appropriate authority.


Small business concern means a concern, including its affiliates that is
independently owned and operated, not dominant in the field of operation in
which it is bidding on Government contracts, and qualified as a small business
under the criteria in 13 CFR part 121 and the size standard in paragraph (c) of
this clause.  Such a concern is “not dominant in its field of operation” when it
does not exercise a controlling or major influence on a national basis in a kind
of business activity in which a number of business concerns are primarily
engaged.  In determining whether dominance exists, consideration shall be given
to all appropriate factors, including volume of business, number of employees,
financial resources, competitive status or position, ownership or control of
materials, processes, patents, license agreements, facilities, sales territory,
and nature of business activity.


(b) If the Contractor represented that it was a small business concern prior to
award of this contract, the Contractor shall re-represent its size status
according to paragraph (e) of this clause or, if applicable, paragraph (g) of
this clause, upon the occurrence of any of the following:


(1)  Within 30 days after execution of a novation agreement or within 30 days
after modification of the contract to include this clause, if the novation
agreement was executed prior to inclusion of this clause in the contract.


(2)  Within 30 days after a merger or acquisition that does not require a
novation or within 30 days after modification of the contract to include this
clause, if the merger or acquisition occurred prior to inclusion of this clause
in the contract.


(3)  For long-term contracts—


(i)  Within 60 to 120 days prior to the end of the fifth year of the contract;
and


(ii) Within 60 to 120 days prior to the date specified in the contract for
exercising any option thereafter.


(c) The Contractor shall re-represent its size status in accordance with the
size standard in effect at the time of this re-representation that corresponds
to the North American Industry Classification System (NAICS) code assigned to
this contract. The small business size standard corresponding to this NAICS code
can be found at: http://www.naics.com/SizeStandards.htm#Manufacturing


(d)  The small business size standard for a Contractor providing a product which
it does not manufacture itself, for a contract other than a construction or
service contract, is 500 employees.


(e)  Except as provided in paragraph (g) of this clause, the Contractor shall
make the re-representation required by paragraph (b) of this clause by
validating or updating all its representations in the Online Representations and
Certifications Application and its data in the Central Contractor Registration,
as necessary, to ensure they reflect the Contractor’s current status. The
Contractor shall notify the contracting office in writing within the timeframes
specified in paragraph (b) of this clause that the data have been validated or
updated, and provide the date of the validation or update.


(f)  If the Contractor represented that it was other than a small business
concern prior to award of this contract, the Contractor may, but is not required
to, take the actions required by paragraphs (e) or (g) of this clause.


Contract No. HHSO100201100012C
26


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
(g) If the Contractor does not have representations and certifications in ORCA,
or does not have a representation in ORCA for the NAICS code applicable to this
contract, the Contractor is required to complete the following re-representation
and submit it to the contracting office, along with the contract number and the
date on which the re-representation was completed:


The Contractor represents that it [X] is, [ ] is not a small business concern
under NAICS Code 325414 assigned to contract number HHSO100201100012C.


(2)    FAR Clause 52.227-14, Rights in Data-General (December 2007), Alternate
II (December 2007)


(g)(3) Notwithstanding paragraph (g)(1) of this clause, the contract may
identify and specify the delivery of limited rights data  or the Contracting
Officer may require by written request the delivery of limited rights data that
has been withheld or would otherwise be entitled to be withheld.  If delivery of
that data is required, the Contractor shall affix the following “Limited Rights
Notice” to the data and the Government will treat the data, subject to the
provisions of paragraphs (e) and (f) of this clause, in accordance with the
notice:


Limited Rights Notice (December 2007)


(a)  These data are submitted with limited rights under Government Contract No.
HHSO100201100012C. These data may be reproduced and used by the Government with
the express limitation that they will not, without written permission of the
Contractor, be used for purposes of manufacture nor disclosed outside the
Government; except that the Government may disclose these data outside the
Government for the following purposes, if any; provided that the Government
makes such disclosure subject to prohibition against further use and disclosure:


(i) Use (except for manufacture) by support service Contractors.


(b) This notice shall be marked on any reproduction of these data, in whole or
in part.


Contract No. HHSO100201100012C
27


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED
WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS


SECTION J – LIST OF ATTACHMENTS


The following documents are attached and incorporated into this contract:


Attachment No.
 
Title
             
Attachment 1:
 
Invoice/Financing Request Instructions for  – Cost-Reimbursement Type Contracts
(4 pages)
 
See Attachment Section at the end of this contract.
   
 
 
 
Attachment 2:
 
Financial Report of Individual Project/Contract and Instructions (4 pages)
 
Provided as a separate document.
   
 
 
 
Attachment 3:
 
Report of Government Owned Contractor Held Property (1 page)
 
Provided as a separate document.
   
 
 
 
Attachment 4:
 
Contractor Defined Milestones
(February 4, 2011, 5 pages)
 
Provided as a separate document.



PART IV – REPRESENTATIONS AND INSTRUCTIONS


SECTION K – REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS


The following documents are incorporated by reference in this contract:


Annual Representations and Certifications completed and located at the Online
Representations and Certifications Application (ORCA) website. [This includes
the changes, if any, identified in paragraph (b) of the FAR provision 52.204-8,
Annual Representations and Certifications, contained in the contractor’s
proposal.]


Contract No. HHSO100201100012C
28


 
 

--------------------------------------------------------------------------------

 